LECHE, J.,
dissenting.
A promise of sale is by its nature an indivisible obligation (Art. C. C .2109) and must be executed entirely or not at all. An obligation which is indivisible as to the obligee is also indivisble as to the obligor. Randolph vs. Stark, 51 La. Ann. 1126, 26 South. 59; Barrow & LeBlanc vs. Penick & Ford, 110 La. 572, 34 South. 691; Gra*845ham vs. Barnhart, 117 La. 1023, 42 South. 489; Suthon vs. Laws, 127 La. 531, 53 South. 852. In this case the promisor is dead, and by Art. C. Q. 2114, his heirs are ach bound to eexcute the contract in its entirety. The decree in this cas a ojepsses262,..te
The decree in this case passes upon the individual obligations of the heirs, defendants, towards the obligee, the plaintiff, and therefore- attempts to divide an indivisible obligation. The decree further passes upon the rights and obligations of the heirs among themselves, a matter which does not concern the plaintiff and which is not an issue in the case.
I believe the judgment appealed from should simply be affirmed.